ON MOTION ROE REHEARING.
Russell, Chief Justice,
dissenting in.part. In the decision as originally delivered in this case question 4(a) was answered as follows: “Question 4(a) is construed as assuming the existence of the relation of principal and agent between C company and A, the party committing the tort, and as inquiring only as to whether *165C company could be held liable without proof that it commanded or assented to its commission. In these circumstances, an implication would arise that C company at least assented to what might occur in the execution of the commission with which A was entrusted; so that question 4(a) should also be answered in the affirmative.” This was in accordance with the views of the writer, who is still of the opinion that question 4(a) should be answered in the affirmative. In what is said in the decision as now rendered in reference to question 4(a) I am merely endeavoring to express the views of the majority.